DETAILED ACTION
The final action is in response to Remarks filed on 07/20/2021.
Claim 7 was added in the claim amendments filed on 07/20/2021.
Claims 1-7 are pending and are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 and of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy was filed on 06/11/2019.

Response to Arguments
Applicant's arguments filed 07/20/2021 with respect to claims 1-7 have been fully considered but they are not persuasive. 
During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005) expressly recognized that the USPTO employs the “broadest reasonable interpretation” standard.

Regarding claim 1, applicant argues that Angst does not teach using test data packets in order to detect failures in the network, interrupting transmission of useful data packets, and, instead of the further transmission of this useful data packet, transmitting a test data packet, see Remarks pages 6-7.

In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
For example, Angst ¶0006, ¶0022, and ¶0029 discloses that the network is monitored for connection failures using test data packets to check whether an interruption has occurred inside the ring topology. Thus, a manager can use this to detect a failure (such as a failed connection) and, in the event of a failure, forward data packets containing useful data from one port to the another, i.e., not via the failed connection.
The transmission of useful data packets are interrupted, for example, data packets containing useful data are prevented from being circulated in the ring topology, thus the useful data packets are interrupted or delayed from being transmitted. The test packets are transmitted instead of the useful data packet in order to check whether an interruption has occurred inside the ring topology, therefore useful data packets are delayed from transmission until the test packets have been sent or transmitted via a different connection as explained at Angst ¶0006.
However, Angst does not explicitly teach transmitting a test data packet and only thereafter completing the transmission of the remaining useful data packet.
Takahashi ¶0145 and ¶0185 teaches that test packets are transmitted during the test data transmission period wherein only test packets are transmitted and actual data packets are transmitted after the test data transmission period completes wherein after the test data transmission period completes, actual data transmission period begins in which initiates transmission of actual data packets. Therefore, test data packets are sent first and thereafter actual data packets are sent. Thus, Angst-Takahashi teaches the claimed concept of claim 1.

Regarding claim 2, applicant argues that Rogers-Angst does not teach using a redundancy protocol for reducing the failure risk, time ranges of time slots by using RTE networks, and the exclusive use of time slots for test packets or mixed uses of time slots for both, see Remarks pages 8-9.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
For example, Rogers ¶0019 and ¶0056-¶0057 discloses that test packets are transmitted during different time slots at a rate needed to support a desired bandwidth and time slots may be reserved for transmission of these test packets wherein normal packets (useful data packets) are sent during the specific time slot and test packets are sent during the specific time slot with a higher priority than the normal packets. Thus, test data packets are transmitted along with the actual data packets but with a higher transmission priority than the actual data packets.
However, Rogers does not explicitly teach applying at least one redundancy protocol in order to reduce a failure risk; and transmitting with at least one redundancy protocol test data packets in order to detect failures in the network.
Angst ¶0006, ¶0029, and ¶0041 teaches that a redundancy protocol is applied in order to reduce risk such as failed connections and delayed transmission wherein test packets are transmitted according to the redundancy protocol in order to detect interruption in the network. Therefore, test data packets are transmitted according to a redundancy protocol in order to detect interruptions in the network.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., time ranges of time slots by using RTE networks) are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
For example, applicant states that claim 2 uses time slots or time ranges based on Realtime-Ethernet (RTE, IEE 802.3qbv). However, example would like to point out that the claim only states reserving a predefinable time range for the transmission of test data packets; there is no mention of RTE, IEE 802.3qbv. Examiner would like to point out that subject matter from the specification is not read into the claims.

Regarding claim 2, examiner has respectfully withdraws the objection to claim 2. The examiner has withdrawn the claim objection in view of the currently filed claim amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Angst et al. (20130286820) in view of Takahashi (20150163003).

Regarding claim 1, Angst teaches a method of operating a network, the method comprising the steps of: 
devices in the network exchanging data with one another via at least one transmission medium by transmitting useful data packets [Angst ¶0015, ¶0036-¶0037, and ¶0049: network nodes in the network exchanges data between each other via a communication device forwarding packets]; 
applying at least one redundancy protocol in order to reduce a failure risk [Angst ¶0006, ¶0022-¶0023, and ¶0041: a redundancy protocol is applied in order to reduce risk such as failed connections and delayed transmissions]; 

interrupting the transmission of a useful data packet [Angst ¶0006, ¶0022, ¶0029, and ¶0041: transmission of useful data packets are interrupted, i.e., data packets containing useful data are prevented from being circulated in the ring topology]; and, 
instead of the further transmission of this useful data packet, transmitting a test data packet [Angst ¶0006, ¶0022, ¶0029, and ¶0041: test packets are transmitted instead of the useful data packet in order to check whether an interruption has occurred inside the ring topology].
However, Angst does not explicitly teach transmitting a test data packet and only thereafter completing the transmission of the remaining useful data packet.
Takahashi teaches transmitting a test data packet and only thereafter completing the transmission of the remaining useful data packet [Takahashi ¶0145, ¶0148, and ¶0185: test packets are transmitted during the test data transmission period wherein only test packets are transmitted and actual data packets are transmitted after the test data transmission period completes wherein after the test data transmission period completes, actual data transmission period begins in which initiates transmission of actual data packets].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Angst with the teachings of Takahashi in order to incorporate transmitting a test data packet and only thereafter completing the transmission of the remaining useful data packet.
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique that utilizes test data transmission periods in which prevents the network load from rapidly varying and prevents synchronization deviation from occurring when actual data transmission has started as explained in ¶0137 of Takahashi.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Angst et al. (20130286820) in view of Takahashi (20150163003) in view of Rogers (20070071026).

Regarding claim 6, Angst-Takahashi teaches the method of operating a network according to claim 1.
However, Angst-Takahashi does not explicitly teach further comprising the step of: giving test data packets a higher priority in order to define the redundancy state, and thereby reducing waiting times for test data packets on network devices to a minimum that is necessary until a lower-priority subframe has been interrupted.
Rogers teaches giving test data packets a higher priority in order to define the redundancy state [Rogers ¶0019 and ¶0056-¶0057: test packets are sent during a specific time slot with a higher priority than the normal packets];
and thereby reducing waiting times for test data packets on network devices to a minimum that is necessary until a lower-priority subframe has been interrupted [Rogers ¶0019, ¶0056-¶0057, and ¶0071-¶0072: test packets are received with minimal delay].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Angst-Takahashi with the teachings of Rogers in order to incorporate giving test data packets a higher priority in order to define the redundancy state, and thereby reducing waiting times for test data packets on network devices to a minimum that is necessary until a lower-priority subframe has been interrupted.
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique in which reduce congestion by efficiently scheduling packets in which packets are scheduled for delivery during times that do not conflict with other packets, thus no packets are lost as explained in ¶0068 of Rogers.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Rogers (20070071026) in view of Angst et al. (20130286820).

Regarding claim 2, Rogers teaches a method of operating a network comprising the steps of: 

transmitting test data packets [Rogers ¶0019 and ¶0056: test packets are transmitted during different time slots at a rate needed to support a desired bandwidth]; 
reserving a predefinable time range for the transmission of test data packets [Rogers ¶0056-¶0057: a time slot is reserved for transmission of test packets]; and
continuing the transmission of useful data within the predefinable time rage and transmitting the test data packets with a higher transmission priority compared to the useful data packets [Rogers ¶0019 and ¶0056-¶0057: normal packets (useful data packets) are sent during the specific time slot and test packets are sent during the specific time slot with a higher priority than the normal packets].
However, Rogers does not explicitly teach applying at least one redundancy protocol in order to reduce a failure risk; and transmitting with at least one redundancy protocol test data packets in order to detect failures in the network.
Angst teaches applying at least one redundancy protocol in order to reduce a failure risk [Angst ¶0006, ¶0022-¶0023, and ¶0041: a redundancy protocol is applied in order to reduce risk such as failed connections and delayed transmissions]; and 
transmitting with at least one redundancy protocol test data packets in order to detect failures in the network [Angst ¶0006, ¶0022-¶0023, ¶0029, and ¶0041: test packets are transmitted according to the redundancy protocol in order to detect interruption in the network]. 
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Rogers with the teachings of Angst in order to incorporate applying at least one redundancy protocol in order to reduce a failure risk; and transmitting with at least one redundancy protocol test data packets in order to detect failures in the network.
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique in which utilizes redundancy protocols in order to reduce risk of failed connections and delayed transmissions of data packets as explained in ¶0030 of Angst.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers (20070071026) in view of Angst et al. (20130286820) in view of Takahashi (20150163003).

Regarding claim 3, Rogers-Angst teaches the method of operating a network according to claim 2. Angst additionally teaches further comprising the steps of: 
interrupting the transmission of a useful data packet [Angst ¶0006, ¶0022, ¶0029, and ¶0041: transmission of useful data packets are interrupted, i.e., data packets containing useful data are prevented from being circulated in the ring topology]; and, 
instead of the further transmission of this useful data packet, transmitting a test data packet [Angst ¶0006, ¶0022, ¶0029, and ¶0041: test packets are transmitted instead of the useful data packet in order to check whether an interruption has occurred inside the ring topology].
However, Rogers-Angst does not explicitly teach transmitting a test data packet and only thereafter completing the transmission of the remaining useful data packet.
Takahashi teaches transmitting a test data packet and only thereafter completing the transmission of the remaining useful data packet [Takahashi ¶0145, ¶0148, and ¶0185: test packets are transmitted during the test data transmission period wherein only test packets are transmitted and actual data packets are transmitted after the test data transmission period completes wherein after the test data transmission period completes, actual data transmission period begins in which initiates transmission of actual data packets].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Rogers-Angst with the teachings of Takahashi in order to incorporate transmitting a test data packet and only thereafter completing the transmission of the remaining useful data packet.
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique that utilizes test data transmission periods in which prevents the network load from rapidly varying and prevents synchronization deviation from occurring when actual data transmission has started as explained in ¶0137 of Takahashi.

Regarding claim 4, Rogers-Angst teaches the method of operating a network according to claim 2. Rogers additionally teaches further comprising the steps of: 
first transmitting a test data packet by the network devices [Rogers ¶0019 and ¶0056: test packets are transmitted during different time slots at a rate needed to support a desired bandwidth].
Angst ¶0006, ¶0022-¶0023, ¶0029, and ¶0041 further teaches test packets are transmitted according to the redundancy protocol in order to detect interruption in the network. The same rationale applies as in claim 2.
However, Rogers-Angst does not explicitly teach first transmitting a test data packet by the network devices and only thereafter at least one network device starts to transmit a useful data packet.
Takahashi teaches first transmitting a test data packet by the network devices and only thereafter at least one network device starts to transmit a useful data packet [Takahashi ¶0145, ¶0148, and ¶0185: test packets are transmitted first during the test data transmission period wherein only test packets are transmitted and actual data packets are transmitted after the test data transmission period completes wherein after the test data transmission period completes, actual data transmission period begins in which initiates transmission of actual data packets].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Rogers-Angst with the teachings of Takahashi in order to incorporate first transmitting a test data packet by the network devices and only thereafter at least one network device starts to transmit a useful data packet.
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique that utilizes test data transmission periods in which prevents the network load from rapidly varying and prevents synchronization deviation from occurring when actual data transmission has started as explained in ¶0137 of Takahashi.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rogers (20070071026) in view of Angst et al. (20130286820) in view of Vikberg et al. (20140359048).

Regarding claim 5, Rogers-Angst teaches the method of operating a network according to claim 2.
However, Rogers-Angst does not explicitly teach further comprising the step of: temporally linking the generation of the test data packets in the network device that is configured as the master to the opening of the time slot provided for test data packets.
Vikberg teaches temporally linking the generation of the test data packets in the network device that is configured as the master to the opening of the time slot provided for test data packets [Vikberg ¶0049 and ¶0051: test traffic/packets are initiated/generated at certain events or with a certain time interval, thus test packets are linked with a specific time interval for the test packets].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Rogers-Angst with the teachings of Vikberg in order to incorporate first transmitting a test data packet by the network devices and only thereafter at least one network device starts to transmit a useful data packet.
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique that utilizes test traffic to detect content request as explained in ¶0049 and ¶0051 of Vikberg.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rogers (20070071026) in view of Angst et al. (20130286820) in view of Westerkamp et al. (20170288954).

Regarding claim 7, Rogers teaches a method of operating a network comprising the steps of: 
devices in the network exchanging data with one another via at least one transmission medium by transmitting useful data packets [Rogers ¶0004, ¶0019, and figure 1: endpoint devices in the network exchanges data between each other via a switch handling packets]; 
transmitting test data packets [Rogers ¶0019 and ¶0056: test packets are transmitted during different time slots at a rate needed to support a desired bandwidth]; 
reserving a predefinable time range for the transmission of test data packets [Rogers ¶0056-¶0057: a time slot is reserved for transmission of test packets]; and

Angst teaches applying at least one redundancy protocol in order to reduce a failure risk [Angst ¶0006, ¶0022-¶0023, and ¶0041: a redundancy protocol is applied in order to reduce risk such as failed connections and delayed transmissions]; and 
transmitting with at least one redundancy protocol test data packets in order to detect failures in the network [Angst ¶0006, ¶0022-¶0023, ¶0029, and ¶0041: test packets are transmitted according to the redundancy protocol in order to detect interruption in the network]. 
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Rogers with the teachings of Angst in order to incorporate applying at least one redundancy protocol in order to reduce a failure risk; and transmitting with at least one redundancy protocol test data packets in order to detect failures in the network.
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique in which utilizes redundancy protocols in order to reduce risk of delayed transmission of data packets as explained in ¶0030 of Angst.
However, Rogers-Angst does not explicitly teach transmitting no useful data packets within the predefinable time range.
Westerkamp teaches transmitting no useful data packets within the predefinable time range [Westerkamp ¶0058: the transmission of useful data/packets is suspended for a certain time period].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Rogers-Angst with the teachings of Westerkamp in order to incorporate transmitting no useful data packets within the predefinable time range.
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique in which utilizes priority levels and time interval for transmission of data as explained in ¶0058 of Westerkamp.

Additional References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
DILGER; US 20200213023 A1: Method for Operating a Communication Network in a Ring Topology.

Bryant; US 20170041219 A1: SCALABLE CONTINUITY TEST FOR A GROUP OF COMMUNICATION PATHS.

Hua; US 20070255819 A1: Methods and Arrangements to Detect a Failure in a Communication Network.

Howe; US 20050058149 A1: Time-scheduled and time-reservation packet switching.

Shah; US 20090161562 A1: SYSTEMS AND METHODS FOR SCALABLE AND RAPID ETHERNET FAULT DETECTION.

Shang; US 20190149898 A1: TRANSMISSION METHOD FOR AN OPTICAL BURST TRANSPORT NETWORK, SLAVE NODE, AND COMPUTER STORAGE MEDIUM.

Kamerkar; US 20140036681 A1: TRAFFIC GENERATOR WITH PRIORITY FLOW CONTROL.

Kiessling; US 20140040657 A1: Method for Transmitting Messages in a Redundantly Operable Industrial Communication Network and Communication Device for the Redundantly Operable Industrial Communication Network.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal Divecha can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLIFTON HOUSTON/Examiner, Art Unit 2453      



/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453